Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of invention I including claims 1-12, 19-20 in the reply filed on 04/02/2021 is acknowledged.
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.
Elected claims 1-12 and 19-20 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 19-20 are to a process comprising a series of steps, clams 1-12 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1.     A system for providing a location based venue recommendation, the system comprising:
a venue server, wherein the venue server is configured provide the venue recommendation; a mobile device configured to: 
receive an initial input from a user, wherein the initial input includes a selected location;
receive a subsequent input from the user, wherein the subsequent input include a selected category; 
determine an attribute of the user;
query the venue server with the selected location, the selected category, and the attribute of the user;
receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user; and 
display the venue recommendation to the user.

Step 2A Prong 1 analysis: Claims 1-12, 19-20 recite abstract idea.
The claimed invention is a method that allows users in a social network to receive location based recommendations which could be “a restaurant, a cafe, a bar, a market, a bakery, a park, and/or a retail store, among others” [See Specification pages 12-13] and such 
The limitations comprising determine an attribute of the user covers performance under “Mental Process” for determining a user’s attribute such as the user’s need or preference [See Specification page 11, “determine an attribute (such as a specific 10 need and/or a preference, among others) of the user 102’]  from his profile//stored data cover performance performed in the human mind falling within “Mental Process” abstract idea. 
The limitation, “query the venue server with the selected location, the selected category, and the attribute of the user” is a query or question by a user related to his requirement for a recommendation of a venue based on his specifying a location, and a category for the venue and based upon his type of need/preferences is covered under the performance of managing interactions between people falling within the grouping “Certain Methods of Organizing Human Activity” abstract idea. For example, a user may query a provider or his social network friend about a venue for restaurant with the category as Italian and his preferences for pasta/pizza. 
The mere nominal recitation of generic computer does not take the claim limitations out of the Mental Process and Certain Methods of Organizing Human Activity abstract ideas. Thus each of the above cited limitations in the claim 1 recite abstract ideas. Accordingly claim 1 and its dependent claims 2-12 recite abstract idea.
Since the other dependent claim 19 recites similar limitations as discussed for claim 1, it is analyzed on the basis of same rationale as established for claim 1 and therefore the claim 19 recites limitations covered within “Mental Process” and “Certain Methods of Organizing Human Activity” abstract ideas. Accordingly claim 19 and its dependent claim 20 recite abstract idea.

Step 2A Prong 2 analysis:
Claims 1-12, and 19-20: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server communicating with a generic mobile device wherein the server implements the step of determining an attribute of the user, and the mobile device implements the step of querying the venue server with the selected location, the selected category, and the attribute of the user. The determining by a server, and querying by a mobile device are recited at a high level of generality and merely automates the determining and querying steps, therefore acting as generic computer components to perform the abstract ideas. The server and the mobile device are claimed generically and are operating in their ordinary capacity and do not use the judicial exceptions in a manner that impose a meaningful limits on the judicial exceptions, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitations are no more than mere instructions to apply the exception using generic computer components of server and a mobile device and generally linking the use of judicial exception to a particular technological environment or field of use. 
The claim 1 recites additional steps of receive an initial input from a user, wherein the initial input includes a selected location, receive a subsequent input from the user, wherein the subsequent input include a selected category, receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user, and display the venue recommendation to the user. The receiving steps from the user or from the server are recited at a high level of generality (i.e., as a general means of gathering information from a user and from a recommendation provider for determining a 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
Dependent claims 2-6, 8-12 recite limitations directed to non-functional descriptive data  qualifying the limitations recited in claim 1 and claim 7 is directed to gathering data, which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-112, similar to claim 1 are directed to an abstract idea.
Since limitations of claims 19-20 are similar to the limitations of claims 1 and 4, they are analyzed on the same basis as claim 1 and claim 4. Therefore, claims 19-20 are directed to abstract ideas.
Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-12, and 19-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-12, and 19-20 are patent ineligible.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weiss et al. [US 20150278225 A1], hereinafter Weiss.

Regarding claim 1, Weiss teaches a system for providing a location based venue recommendation, the system comprising:
a venue server, wherein the venue server is configured provide the venue recommendation, a mobile device configured to: receive an initial input from a user, wherein the initial input includes a selected location, receive a subsequent input from the user, wherein the subsequent input include a selected category and determine an attribute of the user [ Fig.1 displays a location based system including a web server 106 in communication with a user’s a search engine associated with a location-based service may provide recommendation information based on one or more inputs provided by a user (e.g., via an interface of a mobile device). For instance, a user may be located at a particular location and that user decides he/she would like to purchase food. That user may also provide more specific information (e.g., the keyword "Thai") although the user could be less specific and just specify a category such as "food." In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category "food" or lists a number of categories of interest (e.g., in a menu structure). In the example above, the user may not want to travel past a certain distance, so the interface may permit the user to enter a distance limitation to the search along with the user's current location. The search engine may use any parameters provided by the user and the system (e.g., location of the user in latitude/longitude, altitude, etc.) to determine a list of recommendations…”. The search engine would  be part of the web server service shown in Fig.1 which receives the inputs form the user’s mobile device and provides the venue recommendations based on the user’s inputs ] ;
query the venue server with the selected location, the selected category, and the attribute of the user; receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user; and display the venue recommendation to the user [see paras 0007—0008 and paras 0116-0123 which disclose that the web server 106 receives the inputs from a user’s mobile device 104, the inputs including a request for venue recommendation such as for a category like food or Nightlife with the user’s preference/attribute for the type of food as “Thai” or for the venue recommendation to be within a specified proximity. Based on these inputs the web server provides recommendation (s) within the proximity of the user’s location and displayed to the user on his mobile device 104. See para 0116, “These recommendations may be provided responsive to 

Regarding claim 2, the limitations, “The system of claim 1, wherein the selected location includes a current location of the user or a destination location provided by the user”, are covered in the discussion for claim 1 wherein the selected location includes current location. .

Regarding claims 3-4, Weiss teaches that the system of claim 1, wherein the proximity to the selected location encompasses a surrounding area, and wherein the surrounding area includes a circular region centered around the selected location [see para 0117, “a location-based system may determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device). According to one embodiment, the boundary of search may be adjusted based on the density of venues within a particular area. For instance, from a particular geographic point, a radius from the geographic point may be adjusted to achieve a particular venue density within a circular area. Although a circle may be used, other boundary types and shapes may be used (e.g., square, rectangle, displayed map area, town, or similar boundary)].

Regarding claim 5, Weiss teaches that the system of claim 1, wherein receiving the subsequent input further includes one or more operations to: display categories to the user, wherein the categories include one or more of a food category, a travel category, a parks category, a desert category, an entertainment category, and an others category; and detect a selection of one or more of the categories as the subsequent input. [see para 0020 “ According to another embodiment of the invention, the method further comprises an act of presenting, to the user in a display of the mobile device associated with the user, an input control that permits the user to select a category of venues.”. para 0008, “ In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category "food" or lists a number of categories of interest (e.g., in a menu structure).” , and para 0116, “selection of particular search categories (e.g., "Food", "Nightlife", etc.),”]

Regarding claim 6, Weiss teaches that the system of claim 1, wherein the attribute of the user is provided by the user [see para 0008, wherein the system lets the user specify the attribute such as his preference/attribute is for Thai food or for to enter a distance limitation from his current location. The preference corresponds to an attribute of the user

Regarding claim 7 Weiss teaches that the system of claim 1, wherein the attribute of the user is retrieved from a profile of the user stored locally or remotely [see para 0025. The user’s preference information [preferences are part of a profile] are stored in a remote database 207 and are used for making venue recommendations.

Regarding claim 8, Weiss teaches that the system of claim 1, wherein the attribute of the user includes one or more of a disability, an eating disorder, a language preference, a noise sensitivity, a light sensitivity, a need, and a demand [see para 0008 wherein the attribute relates to a need or demand from a user for a distance limitation from the user’s current location].
.
Regarding claim 9, Weiss teaches that the system of claim 1, wherein the attribute of the user further encompasses another attribute of a person within a group associated with the user, and wherein the group is determined to be situated at or travel to the selected location [see para 0125, which teaches that a user’s preference corresponds to attribute/preferences encompassing attributes/preferences of the user’s friends group in a  social network comprising preferences for venues visited/traveled. See also paras 0007, and 0010]
.
a user having a mobile device such as a cell phone wishes to locate a venue (e.g., a restaurant or other business).

Regarding claim 11, Weiss teaches that the system of claim 1, wherein the venue recommendation includes one or more of a picture of the venue, a distance to the venue from the selected location, an address of the venue, a contact information associated with the venue, the feature provided by the venue, and an evaluation associated with the venue. [see para 0120 “ Service 102 may also be capable of storing venue information (e.g., venue information 105) that may include, for example, location information (e.g., address, latitude, longitude, altitude, etc.), contact information, venue description, among other information. Venue information may also include, according to one embodiment, preference information for the particular venue”].

Regarding claim 12, Weiss teaches that the system of claim 1, wherein the venue recommendation includes an identifier associated with a creator or a modifier [see para 0039 “the offer identifier may be associated with a particular discount or the message may indicate what discount should be applied to the user's account. The credit card system may associate that offer identifier with a credit card account for the user (e.g., to apply a discount to his/her statement),  a time of publishing [see para 0047 discloses providing offers related to a venue in “real-time”], a number of approvals or disapprovals [see para 0039, “ The location-based service may in turn notify the user (e.g., via the mobile device), that the offer was accepted and applied to his/her account.”], , a comment [see para 0002 which discloses leaving “a comment” about a particular venue], a label  [see para 0134 which discloses a label of certain popularity can be applied to a venue based on the feedback from other users], and an option to share [see para 0137, “in one implementation of a location-based service, a list of venues may be created by a particular user and shared with other users. Users may "follow" other users and/or lists, may have lists recommended to them based on their associations with other users, their venue history, or may have lists presented to them based on other criteria.].

Regarding claims 19-20, their limitations are similar to the limitations of claims 1 and 3-4. Therefore, claims 19-20 are analyzed as being anticipated by Weiss based on the same rationale established for claims 1, 3-4 above.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Feldman et al. [US 20080320078 A1; see Abstract] discloses a server providing a recommendation for a venue or an event of interest proximally located to an inferred current location of a user of a portable media player device. The server may determine one or more media preferences for a user based at least in part on media stored on or accessed using the portable media player device of the user, and generate and display information related to the current location or a recommendation for a venue or an event of interest to the user based at least in part on the one or more media preferences and the inferred current location of the user. 
	(ii)	NGO et al. [US20140068451 A; see abstract] discloses computer-implemented method of presenting place-related content on a computing device entails, in response to receiving input identifying a place, obtaining place-related content for the place from a place database that stores place-related data related to each one of a plurality of places and presenting the place-related content from the place database in a consolidated place-specific view. 
	(iii)	Arunkumar et al. [US 20150350891 A1; see para 0036] discloses techniques for providing location information/location recommendation based on a user profile, wherein the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625